Exhibit 99.1 1 www.smsc.com ©2009 SMSC. All rights reserved. Market Update nOverall consumer and enterprise demand weak nUncertain macro economic environment nSlow government spending nPrivate sector spending reflects uncertainty nIndustrial demand continues to be down nSome SMSC bright spots nAutomotive sales and penetration nWireless audio product ramps nCertain PC brands nBook to bill nQuarter-to-date ~0.9 nODM inventory continues to decline n2-3 weeks nHDD shortage may have a slight impact on Q4FY12 revenue due to consumer applications 2 www.smsc.com ©2009 SMSC. All rights reserved. “The SMSC Advantage” Results in a CAGR Growth Opportunity that Outpaces the Market •New MOST® Adopters •Increasing Non-MOST Content •Companions •USB •Software •Wireless Audio •Differentiated USB Sockets Drive Higher ASPs •Expanded Use Case and Software Extend Content •Transition to USB 3.0 •Attractive Wireless Audio Market >40% Growth •SMSC Drives The Complete Solution from Cloud to Destination •Market Share Growth Worldwide with Discriminating PC OEMs •Added Content Through Feature and Analog Integration 8% ~30% 6% >20% 3% >40% 6% ~9% SMSC $ Opportunity SMSC $ Opportunity SMSC $ Opportunity SMSC $ Opportunity Market Unit Growth Market Unit Growth Market Unit Growth Market Unit Growth Automotive USB Audio Computing Source: IMS, CEA, NPD, NEA, Intstat, FutureSource, ABI & DisplaySource, IDC, Gartner, JD Powers & SMSC Estimates
